771 N.W.2d 786 (2009)
CHARTER TOWNSHIP OF YPSILANTI, Township of Salem, and Charter Township of Augusta, Plaintiffs-Appellants, and
Lincoln Consolidated Schools and John B. Collins, Plaintiffs,
v.
WASHTENAW COUNTY, Washtenaw County Board Of Commissioners, Washtenaw County Administrator, Jeff Irwin, Leah Gunn, Robert Brackenbury, Barbara Bergman, Martha Kern, Mark Ouimet, Conan Smith, and Stephen Solowczuk, Defendants-Appellees.
Docket No. 138499. COA No. 281498.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the February 10, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.